Opinion filed August 6, 2009




                                                       In The


   Eleventh Court of Appeals
                                                   ____________

                                            No. 11-08-00104-CR
                                                __________

                                 TAMMY LEE DAVILA, Appellant

                                                           V.

                                     STATE OF TEXAS, Appellee


                                  On Appeal from the 29th District Court

                                            Palo Pinto County, Texas

                                         Trial Court Cause No. 10,890


                                  MEMORANDUM OPINION

         Upon a plea of true to the State’s motion to adjudicate, the trial court adjudicated Tammy Lee
Davila1 guilty of the offense of aggravated assault with a deadly weapon. The court assessed
punishment at confinement for five years. We affirm.
         In her sole issue on appeal, appellant contends that the judgment should be reformed because
the trial court failed to give her adequate credit for time served. The judgment indicates that


         1
           We note that appellant’s name on the indictment is “Tammy Lee Davila” and that appellant’s name on the judgment
adjudicating guilt is “Tammy Gray Davila.”
appellant received credit for 130 days. Appellant asserts that she should be given credit for
additional time spent in jail for offenses committed after she was placed on deferred adjudication
community supervision and before she was adjudicated guilty and sentenced in this case.
       Pursuant to TEX . CODE CRIM . PROC. ANN . art. 42.03, § 2(a) (Vernon Supp. 2008), a court
shall give credit for time spent “in jail for the case.” The record does not show that the intervening
incarcerations were for this aggravated assault case but, rather, were for separate offenses: a driving
while intoxicated offense in Navarro County and a theft offense in Tarrant County. Thus, the record
does not support appellant’s contention, and we cannot determine from this record that appellant is
entitled to the additional credit. See Steinocher v. State, 127 S.W.3d 160, 163 (Tex. App.—Houston
[1st Dist.] 2003, pet. dism’d, untimely filed). Appellant’s issue is overruled.
       The judgment of the trial court is affirmed.




                                                               RICK STRANGE
                                                               JUSTICE


August 6, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  2